 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters,-Warehousemen and Auto Truck Drivers,LocalNo.684,InternationalBrotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaandMercer-Frazer Company.Case 20-CD-257January 8, 1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERS BROWN, JENKINS,AND ZAGORIAThis is a proceeding pursuant to Section 10(k) oftheNationalLabor Relations Act, as amended,followinga charge filed on May 23, 1968, byAssociatedGeneralContractorsonbehalfofMercer-FrazerCompany,hereincalledtheEmployer, alleging that Teamsters,WarehousemenandAutoTruckDrivers,LocalNo.684,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, herein called Teamsters, had violatedSection 8(b)(4)(D) of the Act. A duly scheduledhearing was held before Hearing Officer Dawn B.Girard on August 8 and 16, 1968. All partiesappearingwere afforded full opportunity to beheard, to examine and cross-examine witnesses, andtoadduce evidence bearing on the issues. Therulings made at the hearing are free from prejudicialerror and are hereby affirmed. Briefs were filed bytheEmployer and the Teamsters, both of whomappeared at the hearing as parties to the dispute.Upon the entire record in the case, the NationalLaborRelationsBoard'makes the followingfindings:I.THE BUSINESS OF THE EMPLOYERThepartiesstipulatedthatMercer-FrazerCompany is a California corporation engaged inhighway construction in the northern Californiaarea.Itsprincipaloffice is located in Eureka,California.During the past 12-month period theEmployer purchased material valued in excess of$50,000directlyfromoutsidetheStateofCalifornia, and the value of work performed oninterstate highways exceeded $500,000. We find thatthe Employer is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe Teamsters and Operating Engineers LocalUnionNo.3,InternationalUnion of OperatingEngineers,AFL-CIO,hereincalledOperatingEngineers,2are labor organizationswithinthe'Pursuant to the provisions of Section3(b) of the Act,as amended, theBoard has delegated its powers in connection with this case to athree-member panelmeaning ofthe Act.III.THE DISPUTEA. The Workin IssueThe work that gave rise to this proceedinginvolvesthemanningandoperationoftheEmployer's mobile lubrication truck. Because muchof the Employer's equipment is used at locationsaway from its central facilities, the Employermaintains a mobile lubrication truck at the jobsitefor the purpose of lubricating those pieces ofequipment that do not normally return at night to acentrallocationwherestationarylubricationfacilitiesare located. The equipment involved isessentiallyheavydutyconstructionequipmentoperated by operating engineers, such as graders,bulldozers,and scrapers, as well as standingequipment, and various trucks driven by Teamsterdrivers.B. Contentions of the PartiesThe Employer contends that the Board shouldfind a jurisdictional dispute and assign the work ofoperatingthemobile lubrication truck to itsemployees represented by the Operating Engineers.TheTeamsterscontendsthatthereisnojurisdictionaldispute,but alternately claim thatbasedon its contract with the Employer andindustry practice, employees represented by it areentitled to have the work of greasing trucks assignedto them.C. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermine the dispute out of which a Section8(b)(4)(D) charge has arisen. However, before theBoard proceeds with a determination of dispute, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated. In order to conclude that reasonable causeexists, the Board must find evidence in the recordshowing that conduct proscribed by this section hasoccurred and that such conduct was engaged in forthe purpose of forcing or requiring an employer toassign particular work to employees in a particularlabor organization or in a particular trade, craft, orclass rather than to employees in another labororganization or in another trade, craft, or class.The record shows that in February, at thebeginning of the 1968 season, the Employer assignedthe work of driving the mobile lubrication truck toanemployeerepresentedbytheOperatingEngineers. Thereafter, the Teamsters claiming partof the work filed a grievance which was denied bytheEmployer.During the weeks immediately'The Operating Engineers did not enter an appearance at the hearing.174 NLRB No. 5 TEAMSTERS,WAREHOUSEMENAND AUTO, ETC., LOCAL 684precedingMay 22, 1968, Sal Burke, representativeof Teamsters, contacted the Employer several timesregarding the grievance and demanded that aTeamster be put on the grease truck. The Employerdenied this request asserting that only one man wasneeded.On or about May 22, 1968, employeesrepresentedby the Teamsters stopped work inprotest over the continued assignment of the greasetruckwork to the employee represented by theOperating Engineers, and picketed the Employer'spremises. The legend on the picket signs read:We Do Not Patronize Mercer-Frazer, Inc.Violation AgreementMissassignment WorkBrotherhood of TeamstersThe picketing ceased 2 days later as a result of atemporary restraining order granted by a CaliforniaState Court.The Teamsters contends that it was not seekingeither to have the operating engineer removed fromthe truck or to perform the work of lubricatingequipment operated by operating engineers. Rather,itcontends that it was only seeking through thegrievance procedure and through the picketing tohave a Teamsters member perform the work oflubricating those pieces of equipment operated byTeamsters drivers.Upon the evidence before us, we are satisfied thatthere is reasonable cause to believe that theTeamsters engaged in the work stoppage asdescribedabovewith an object of forcing theassignment of the disputed work (assuming it waslimited to lubricating trucks) to its members ratherthan to employees represented by the Operatingengineers.Such circumstances are sufficient toinvoketheBoard's jurisdiction tohearanddetermine the dispute within the meaning of Section8(b)(4) and Section 10(k) of the Act.D. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factorsand the Board has held that its determination injurisdictional dispute cases is an act of judgmentbasedupon common sense and experience inbalancing such factors.3The record shows that although both unions havecontractual relations with the Employer, neither hasbeen certified by the Board. As to their respective'International Association ofMachinists,Lodge No 1743, AFL-CIO (J.A. Jones ConstructionCo ), 135 NLRB1402, citingN.L R.Bv.Radio &Television Broadcast EngineersUnionLocal 212 (Columbia BroadcastingSystem),364 U.S 573.25contracts, the Teamsters contend that its contractcoversalllubricatingwork involving equipmentoperated by employees it represents. In support ofitsposition, theTeamsters points out that itscontracts carry within their job classifications thecategories of "Fuel and/or Grease Truck Driver orFuelman," and "Automotive Oiler or Greaser." TheOperatingEngineerscontract contains the followingclassification:"Lubrication& Service Engineer(Mobile& Grease Rack)." From the quotedcontractclassificationsitwould appear that thequestion of operating a mobile lubrication truckcould fall within the language of either contract.However,theTeamsterscontractdoesnotspecifically require that the work of mobile fieldlubricatingofTeamsterdrivenequipmentbeperformed by an employee represented by theTeamsters.4 Under these circumstances, we concludethat neither contract standing alone compels anaward to either group of employees.Past and area practices, although not definitive,tend to support, the Employer's award of the workto the operatingengineers.As to the Employer'spractice, the evidence submitted by the Employershows that for the past several years employeeMoss, a member of the Operating Engineers, hasmanned the Employer's mobile grease truck, andthat during this same period, he has performedlubricating work on trucks normally left in the field.At the same time, however, the record also showsthat during the 1966 and 1967 peak operatingseasonstheEmployer activated a second greasetruck to work in the field and assigned employeeLevitt, a member of the Teamsters to drive it. Levittwas first hired in June 1965 and again in 1966 as adriver on a "redi-mix" truck. In July 1966, he wastransferred to the second grease truck, and followingthis assignmenthe andMoss moreor less dividedup the lubricating work, both working on Engineerequipment as wellas trucks.When the second truckbroke down in the fall of 1967, Levittwas assignedtowork with Moss. Thus, the record shows thatalthough the operatingengineerhas performed thiswork for the Employer over a 10-year period, duringrecent peak periods an employee represented by theTeamstershas likewise performed these samefunctions.As to the area practice, again the record showsthat on highway and other heavy construction jobssimilartothoseof the Employer, operatingengineersgenerally operate the lubrication trucks.At the same time, Teamsterwitnessestestified toseveral instanceswhere the lubrication trucks wereoperated by members of their unions'As noted, the Teamsters does not claim the work of lubricating theequipment operated by employees represented by the Operating Engineers.'The Employer,inaddition to his own as well as the areapractice,introduced into evidence "guidelines"prepared in February 1967, by thearea Associated General Contractors dealing with this particular problemIn short, the guidelines proposed that trucks used exclusively for fueling beassigned to Teamsters,trucks used exclusively for lubrication be assignedtoOperatingEngineers,and combination trucks, i.e , fueling and 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to efficiency of operation and skills involved,therecord clearly shows that only one mobilelubrication truck was needed, and that the bulk ofthework performed by the operator of the mobilelubrication truck is related to equipment normallyhandledbyoperatingengineers.Thus,theEmployer'switnesstestified that for every truck ithas in the field, there are approximately three piecesof engineering equipment also at the jobsites. As tothe skills involved, it would appear that both Moss,theOperating Engineer and Levitt, the Teamster,arequalifiedtoperform the limited work oflubricatingtrucksownedbytheEmployer.However, the testimony shows that apprenticeengineers spend part of their training program in theEmployer's shop, where all repair work on bothengineering-equipment and trucks is performed byemployees represented by the OperatingEngineers.We view the dispute to be decided here as anarrow one, limited to the work of manning themobile lubricationtruckand lubricating theEmployer's equipment, including trucks, in the field.Upon consideration of all pertinent factors in theentire record, we shall not disturb the Employer'sassignment of the disputed work to an employeerepresentedby the Operating Engineers. TheEmployer is satisfied with the results achieved by itsassignment and desires no change in its practice.Only one such truck is now needed and theoperating engineer is sufficiently skilled to performthe work in question, has had the work assigned tohim by the Employer, has been represented by theOperating Engineers for approximately 10 years,and currently operates under a contract whichincludeslanguagesupportingtheOperatingEngineers'claim that operation of the mobilelubrication truck properly belongs to operatingengineers.Accordingly,we shall determine theexisting jurisdictional dispute by deciding that theoperatingengineer,representedby the Operatinglubrication,bedividedbetweenOperatingEngineers and TeamstersAlthough this is the very position taken by the Operating Engineers in itsearlier conversations with the Teamsters over the dispute, we find that theguidelines are inconclusive in that they were unilaterally prepared and werenot subscribed to by either the Operating Engineers or the TeamstersEngineers, is entitled to the work. of manning themobile lubrication truck and lubricating theEmployer's equipment, including trucks, in the field.Inmaking this determination, we are awarding thework in question to employees represented by theOperatingEngineers,butnot to the OperatingEngineersoritsmembers.Ourpresentdeterminationislimitedtotheparticularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNationalLabor Relations Boardherebymakes the following determination of thedispute.1.OperatingengineersemployedbyMercer-Frazer Company, who are represented byOperatingEngineersLocalUnionNo.3,InternationalUnionofOperatingEngineers,AFL-CIO, are entitled to perform the work ofmanning the Employer's mobile lubrication truckand lubricating the Employer's equipment, includingtrucks, in the field.2.Teamsters,Warehousemen and Auto TruckDrivers, Local No. 684, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpersofAmerica is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require the Employerto assignthe above work toemployees who are represented by it.3.Within 10 days from the date of this Decisionand Determination, Teamsters,Warehousemen andAuto Truck Drivers, Local No. 684, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America shall notifytheRegional Director for Region 20, in writing,whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to teamsters rather than to operatingengineers employed by the Employer.